DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Claims 1, 5-8, 13, 16, 22, 23, 25 and 26 have been amended.  Claims 1-3, 5-10, 13-16 and 18-29 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to delete “methacrylate” as a possible monomer, and have amended to limit the primer topcoat paint composition to comprising nepheline syenite as a matting agent.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 22, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the broad recitation ±50 wt% of 0.21 wt%, or about 0.11-0.32 wt%, and the claim also recites 0.21 wt% which is the narrower statement of the range/limitation. 
Claim 23 recites the broad recitation ±50 wt% of 0.07 wt%, or about 0.04-0.11 wt%, and the claim also recites 0.07 wt% which is the narrower statement of the range/limitation. 
Claim 25 recites the broad recitation ±50 wt% of 0.0.33 wt%, or about 0.17-0.5 wt%, and the claim also recites 0.07 wt% which is the narrower statement of the range/limitation. 
Claim 26 recites the broad recitation ±50 wt% of 0.17 wt%, or about 0.09-0.26 wt%, and the claim also recites 0.17 wt% which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
Claims 1-3, 9, 10, 13-16, 18-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105440820 in view of Minex (Improved Wet Scrub Resistance of Waterborne Coatings Formulated with MINEX Functional Fillers, Minex, 2014, 4 pages).  For convenience, the machine translated English language equivalent and the Google patents translation will be cited below.
CN ‘820 teaches an aqueous decorative paint for a building comprising the following (p. 5 and Example 1, [0046]-[0053]):
	10.7-19.6 parts water;
	0.2-0.5 parts thickening agent, exemplified as hydroxyethyl cellulose, which meets applicants’ rheology modifiers;
	0.1-0.2 parts multifunctional additives, exemplified as AMP-95, known in the art as a pH buffer or pH adjuster;
	0.2-0.7 parts dispersant, exemplified as a hydrophobically modified polyacrylate, and meets applicants’ dispersants;
	0.2-0.4 parts wetting agent, exemplified as Dow CF-10, which meets applicants’ surfactant;
	1-6 parts titanium dioxide;
	7-16 parts infrared-reflective pigment;
	1-3 parts hollow glass microspheres;
	20-33 parts filler, exemplified as calcium carbonate, kaolin, precipitated barium sulfate, or a combination thereof, which meets applicants’ matting agents;
Lubrizol, is an acrylic copolymer emulsion having a minimum film forming temperature (MFFT) of 9ºC (p. 1), which meets applicants’ first acrylic copolymer;
	2-5 parts polymer, exemplified as OP-62, which as evidenced by Rhopaque is an aqueous emulsion polymer consisting of hollow acrylic/styrene beads p. 1), which meets applicants’ second acrylic copolymer and opaque polymer;
	0.5-1.5 parts coalescent film forming auxiliary, exemplified as TEXANOL, which meets applicants’ coalescents;
	0.5-2 parts antifreeze agent, exemplified as propanediol;
	0.2-0.6 parts defoamer, specifically listed as a fluoroethanoic chemical, meeting applicants’ fluoro-additive and defoamer;
	0.1-0.2 parts antibacterial agent, which meets applicants’ biocide;
	0.1-0.2 parts mildew-proof agent;
	0.1-0.2 parts adhesion enhancer; and
	0.1-0.3 parts scrub resistant enhancer.
Examples 1 and 2 exemplify a combination of 30 parts polymer emulsion (SA850) and 2 parts covering polymer (Rhopaque OP62), suggesting the polymer emulsion in an amount of 15 times greater than the covering polymer.
CN ‘820 does not teach or suggest the inclusion of nepheline syenite, as claimed.
Minex teaches that the use of low MFFT binders leads to softer, less durable coatings, teaching that many commonly used fillers are soft and do nothing to improve the durability of the coatings.  Minex teaches that hard mineral fillers, such as nepheline syenite or Minex can be used in combination with other fillers, such as calcium carbonate, to improve the wet scrub resistance of coatings formulated with soft resins (p. 1).  Minex shows that by a combination of calcium carbonate, talc and nepheline syenite provides improved scrub resistance over a composition comprising only calcium carbonate and talc.
Talc and kaolin have a similar hardness (about 1 Mohs); therefore, one of ordinary skill in the art would expect the substitution of some of the kaolin in Example 1 of CN ‘820 to provide improved scrub resistance in the compositions of CN ‘820, as suggested by Minex, and CN ‘820 also desires the coating composition to have scrub resistance.
CN ‘820 teaches that the paint has the simultaneous effect of finish paint and priming paint, suggesting the paint as being useful without a primer or finish paint (top coat).
CN ‘820 in view of Minex is prima facie obvious over instant claims 1-3, 9, 10, 13-16, 18-26 and 29.

Claims 1-3, 5-10, 13-16, 18-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104610828 in view of Minex (Improved Wet Scrub Resistance of Waterborne Coatings Formulated with MINEX Functional Fillers, Minex, 2014, 4 pages), Rhopaque Ultra E, Primal SG-380 and Ren (Building Decorative Materials, Ren, Chapter 13: Architectural Coatings, 43 pages, specifically p. 300), as evidenced by EP 3175994, US 6,020,435, and DOW Triton CF-10 MSDS, Dow, 2014, 8 pages).  For convenience, the machine translated English language equivalent will be cited below.
CN ‘828 teaches a dual functional water based paint, such that the primer and top coating construction is combined into one (p. 2, [0007]) comprising the following:
10-20 parts water, 
0.15-0.5 parts thickening agent, which meets applicants’ rheology modifier; 
0.1-0.25 parts pH regulating agent, which meets applicants’ pH adjuster and pH buffer; 
0.1-0.4 parts wetting agent, specifically listed as α-phenylmethyl-ω-[(1,1,3,3-tetramethylbutyl)phenoxy]-poly(oxy-1,2-ethylene), exemplified as CF-10, which as evidenced by DOW is a surfactant; 
0.1-0.7 parts dispersing agent, which meets applicants’ dispersants; 
8-20 parts titanium dioxide; 
20-35 parts filler, specifically a combination of calcium carbonate, barium sulfate and mica, which meet applicants’ second matting agent;
20-37 parts pure acrylic emulsion;
2-5 parts high hiding/covering polymer, described as a styrene and acrylate copolymer, and exemplified as Ultra E from Dow, which meets applicants’ second acrylic copolymer as well as applicants’ opaque polymer; 
0.5-1.5 parts film forming auxiliary, specifically listed as 2,2,4-trimethyl-1,3-pentanediol monoisobutyrate, which is used in the art as a coalescing agent; 

0.1-0.2 parts bactericide, which meets applicants’ biocide; 
0.1-0.2 parts mildewproof agent, which meets applicants’ mildewcides; 
0.2-0.6 parts antifoaming agent, which meets applicants’ defoamer; and 
0.1-0.2 adhesive reinforcing agent.
CN ‘828 exemplifies the use of 30 parts pure acrylic emulsion and 2 parts high hiding polymer, with a weight ratio of 15 in Example 1, 36 parts pure acrylic emulsion and 3 parts high hiding polymer, with a weight ratio of 12 in Example 2.
CN ‘828 exemplifies coating the paint onto a substrate and carries out a number of tests, without the use of additional coatings prior to or after application of the paint, specifically disclosing that the paint meets the relevant requirements specified for primers and topcoats (p. 16, [0108]).

CN ‘828 teaches the use of a pure acrylic emulsion; however, does not teach or suggest the exact monomer makeup thereof.
Rhopaque Ultra E is described by DOW as being suitable for use in an exterior house paint formulation based on a 100% acrylic binder PRIMAL SG-380 (p. 3), which has a minimum film formation temperature (MFFT) of 18ºC making it a very versatile binder, as disclosed by DOW (p. 1).
Ren teaches that the primary film forming matter of pure acrylic ester paints is the copolymer emulsion of methyl methacrylate, ethyl acrylate, butyl ester and acrylic acid, and methacrylic acid as monomers (p. 300).
prima facie obvious, as Rhopaque Ultra E, exemplified by CN ‘828, teaches that it can be suitably used with a 100% acrylic binder, as in CN ‘828.  

CN ‘828 does not teach the inclusion of nepheline syenite, as claimed.
Minex teaches that the use of low MFFT binders leads to softer, less durable coatings, teaching that many commonly used fillers are soft and do nothing to improve the durability of the coatings.  Minex teaches that hard mineral fillers, such as nepheline syenite or Minex can be used in combination with other fillers, such as calcium carbonate, to improve the wet scrub resistance of coatings formulated with soft resins (p. 1).  Minex shows that by a combination of calcium carbonate, talc and nepheline syenite provides improved scrub resistance over a composition comprising only calcium carbonate and talc.
Therefore, one of ordinary skill in the art would expect the substitution of some of the softer fillers in CN ‘828 to provide improved scrub resistance, as suggested by Minex, and CN ‘828 also desires the coating composition to have scrub resistance.

CN ‘828 in view of Minex, Rhopaque and Ren is prima facie obvious over instant claims 1-3, 5, 6, 9, 10, 13-16, 18-23, 27 and 29.
As to claims 7-8 and 28, EP ‘994 teaches the use of Dow Rhopaque Ultra E as a core-shell polymer (p. 4), and discloses that they can be prepared by methods, for example, as in US 6,020,435 (p. 3, [0012]).  US ‘435 teaches 

Response to Arguments
Applicant’s arguments with respect to the instant invention have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766